11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Louie Bennett
Appellant
Vs.                   No. 11-03-00166-CR B Appeal from Taylor County
State of Texas
Appellee
 
The clerk=s record was filed in this court on May 16, 2003.  The record contains a pro se pre-conviction
writ of habeas corpus in which appellant argues that he is illegally restrained
because of misidentification and lack of probable cause in the affidavit
supporting the arrest warrant. The trial court denied the writ, and appellant
perfected this appeal.
Upon receipt of the clerk=s record, the clerk of this court informed
the parties in writing that  it appeared
this court did not have jurisdiction and requested that appellant respond by
showing grounds for continuing this appeal. 
Appellant has filed a pro se response in which he contends that the
trial court erred in denying his writ because the trial court never heard any
evidence from the State concerning probable cause.  We note that appellant=s complaints should be raised in a direct appeal in the event his trial
results in a conviction.
This appeal is dismissed for want of
jurisdiction.
 
PER CURIAM
 
June 5, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.